UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3954 Dreyfus Tax Exempt Cash Management Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 4/30/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus California AMT-Free Municipal Cash Management April 30, 2014 (Unaudited) Coupon Maturity Principal Short-Term Investments99.9% Rate (%) Date Amount ($) Value ($) ABAG Finance Authority for Nonprofit Corporations, Revenue (California Alumni Association Project) (LOC; Bank of America) 0.15 5/7/14 4,000,000 a 4,000,000 Alameda County Industrial Development Authority, Recovery Zone Facility Revenue (Dale Hardware, Inc. Project) (LOC; Comerica Bank) 0.13 5/7/14 2,490,000 a 2,490,000 Alameda County Industrial Development Authority, Revenue (Santini Foods, Inc. Project) (LOC; Comerica Bank) 0.13 5/7/14 2,900,000 a 2,900,000 Alameda Public Financing Authority, Revenue (Alameda Point Improvement Project) (LOC; The Bank of Tokyo-Mitsubishi UFJ, Ltd.) 0.12 5/7/14 4,800,000 a 4,800,000 Branch Banking and Trust Co. Municipal Trust (Series 2000) (California, GO Notes, Refunding) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.16 5/7/14 11,025,000 a,b,c 11,025,000 California, GO Notes (LOC; Bank of America) 0.11 5/7/14 23,000,000 a 23,000,000 California Community College Financing Authority, Tax and Revenue Anticipation Note Program (Note Participations) 2.00 12/31/14 3,700,000 3,745,539 California Educational Facilities Authority, Revenue (University of San Francisco) (LOC; JPMorgan Chase Bank) 0.11 5/7/14 840,000 a 840,000 California Enterprise Development Authority, IDR (Tri Tool Inc. Project) (LOC; Comerica Bank) 0.15 5/7/14 9,320,000 a 9,320,000 California Enterprise Development Authority, Recovery Zone Facility Revenue (Regional Properties, Inc. Project) (LOC; FHLB) 0.12 5/7/14 15,000,000 a 15,000,000 California Health Facilities Financing Authority, Revenue, CP (Kaiser Permanente) 0.15 5/16/14 15,000,000 15,000,000 California Health Facilities Financing Authority, Revenue, CP (Kaiser Permanente) 0.19 8/5/14 30,973,000 30,973,000 California Infrastructure and Economic Development Bank, Revenue (Goodwill Industries of Orange County, California) (LOC; Wells Fargo Bank) 0.18 5/7/14 1,285,000 a 1,285,000 California Infrastructure and Economic Development Bank, Revenue (Orange County Performing Arts Center) (LOC; Bank of America) 0.13 5/7/14 935,000 a 935,000 California Infrastructure and Economic Development Bank, Revenue (Southern California Public Radio Project) (LOC; JPMorgan Chase Bank) 0.11 5/1/14 2,445,000 a 2,445,000 California Infrastructure and Economic Development Bank, Revenue (SRI International) (LOC; Wells Fargo Bank) 0.13 5/7/14 2,535,000 a 2,535,000 California Infrastructure and Economic Development Bank, Revenue (The Westmark School Project) (LOC; U.S. Bank NA) 0.13 5/7/14 6,240,000 a 6,240,000 California Infrastructure and Economic Development Bank, Revenue, Refunding (Pacific Gas and Electric Company) (LOC; Sumitomo Mitsui Bank Corporation) 0.05 5/1/14 5,800,000 a 5,800,000 California Municipal Finance Authority, Revenue (Notre Dame High School, San Jose) (LOC; Comerica Bank) 0.14 5/7/14 1,050,000 a 1,050,000 California Pollution Control Financing Authority, SWDR (Big Bear Disposal, Inc. Project) (LOC; Union Bank NA) 0.13 5/7/14 2,215,000 a 2,215,000 California Pollution Control Financing Authority, SWDR (Crown Disposal Company, Inc. Project) (LOC; Union Bank NA) 0.13 5/7/14 2,825,000 a 2,825,000 California Pollution Control Financing Authority, SWDR (Garden City Sanitation, Inc. Project) (LOC; Union Bank NA) 0.13 5/7/14 8,130,000 a 8,130,000 California Pollution Control Financing Authority, SWDR (Mission Trail Waste Systems, Inc. Project) (LOC; Comerica Bank) 0.13 5/7/14 2,345,000 a 2,345,000 California Pollution Control Financing Authority, SWDR (South Bay Recycling Project) (LOC; Union Bank NA) 0.13 5/7/14 2,150,000 a 2,150,000 California Pollution Control Financing Authority, SWDR, Refunding (BLT Enterprises of Fremont LLC Project) (LOC; Union Bank NA) 0.13 5/7/14 8,740,000 a 8,740,000 California Pollution Control Financing Authority, SWDR, Refunding (MarBorg Industries Project) (LOC; Union Bank NA) 0.13 5/7/14 2,750,000 a 2,750,000 California School Cash Reserve Program Authority, Revenue 2.00 10/1/14 6,800,000 6,853,780 California School Cash Reserve Program Authority, Revenue 2.00 10/1/14 3,100,000 3,124,258 California School Cash Reserve Program Authority, Revenue 2.00 10/1/14 10,900,000 10,986,206 California School Cash Reserve Program Authority, Subordinate Revenue 2.00 6/2/14 1,750,000 1,752,518 California Statewide Communities Development Authority, Revenue (Goodwill of Santa Cruz) (LOC; Wells Fargo Bank) 0.18 5/7/14 1,555,000 a 1,555,000 California Statewide Communities Development Authority, Revenue (Metropolitan Area Advisory Committee Project) (LOC; Bank of America) 0.21 5/7/14 3,190,000 a 3,190,000 California Statewide Communities Development Authority, Revenue (Trinity Children and Family Services Project) (LOC; California State Teachers Retirement System) 0.14 5/7/14 4,100,000 a 4,100,000 Deutsche Bank Spears/Lifers Trust (Series DBE-525) (Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.17 5/7/14 5,000,000 a,b,c 5,000,000 Deutsche Bank Spears/Lifers Trust (Series DBE-561) (Azusa Public Financing Authority, Parity Revenue (Water System Capital Improvements Program) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.17 5/7/14 5,085,000 a,b,c 5,085,000 Deutsche Bank Spears/Lifers Trust (Series DBE-575) (Elk Grove Finance Authority, Special Tax Revenue) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.17 5/7/14 4,670,000 a,b,c 4,670,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1013) (Fontana Public Financing Authority, Tax Allocation Revenue (North Fontana Redevelopment Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.25 5/7/14 5,200,000 a,b,c 5,200,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1083) (California Health Facilities Financing Authority, Revenue (Catholic Healthcare West)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.18 5/7/14 3,000,000 a,b,c 3,000,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1211) (Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.17 5/7/14 24,160,000 a,b,c 24,160,000 Elsinore Valley Municipal Water District, COP, Refunding (Installment Sale Agreement with the Elsinore Valley Water and Sewer Facilities Corporation) (LOC; Bank of America) 0.12 5/7/14 5,000,000 a 5,000,000 Golden State Tobacco Securitization Corporation, Tobacco Settlement Revenue (Eagle 2013-0013) (Liquidity Facility; Citibank NA) 0.22 5/7/14 9,900,000 a,b,c 9,900,000 Hillsborough, COP (Water and Sewer Systems Projects) (Liquidity Facility; JPMorgan Chase Bank) 0.20 5/7/14 5,900,000 a 5,900,000 Imperial Community College District, Revenue, TRAN 2.00 2/27/15 3,100,000 3,145,776 Los Angeles County Schools Pooled Financing Program, Pooled TRAN Participation Certificates (Certain Los Angeles County School and Community College Districts) 2.00 12/31/14 9,875,000 9,997,116 Los Angeles County Schools Pooled Financing Program, Pooled TRAN Participation Certificates (Certain Los Angeles County School and Community College Districts) 2.00 12/31/14 5,700,000 5,770,836 Los Angeles Harbor Department, CP (Liquidity Facility; Mizuho Bank, Ltd.) 0.10 7/10/14 10,000,000 10,000,000 Manteca Redevelopment Agency, Subordinate Tax Allocation Revenue, Refunding (Amended Merged Project Area) (LOC; State Street Bank and Trust Co.) 0.09 5/1/14 13,540,000 a 13,540,000 Menlo Park Community Development Agency, Tax Allocation Revenue, Refunding (Las Pulgas Community Development Project) (LOC; State Street Bank and Trust Co.) 0.09 5/1/14 11,600,000 a 11,600,000 Monterey Peninsula Water Management District, COP (Wastewater Reclamation Project) (LOC; Wells Fargo Bank) 0.14 5/7/14 200,000 a 200,000 Orange County, Apartment Development Revenue, Refunding (Villa La Paz Issue) (LOC; FNMA) 0.13 5/7/14 3,550,000 a 3,550,000 Pittsburg Public Financing Authority, Water Revenue, Refunding (LOC; Bank of the West) 0.13 5/7/14 200,000 a 200,000 Pittsburg Redevelopment Agency, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.09 5/1/14 32,100,000 a 32,100,000 Ravenswood City School District, GO Notes, TRAN 1.00 3/4/15 1,500,000 1,509,425 Riverside County Transportation Commission, Sales Tax Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.14 5/7/14 8,800,000 a 8,800,000 Sacramento County Housing Authority, MFHR, Refunding (Stonebridge Apartments) (LOC; FNMA) 0.14 5/7/14 8,000,000 a 8,000,000 San Bernardino County, MFHR, Refunding (Rosewood Apartments) (LOC; FNMA) 0.17 5/7/14 2,725,000 a 2,725,000 San Bernardino County, MFHR, Refunding (Somerset Apartments) (Liquidity Facility; FNMA and LOC; FNMA) 0.17 5/7/14 2,395,000 a 2,395,000 San Diego County, COP (Museum of Contemporary Art San Diego) (LOC; Northern Trust Company) 0.12 5/7/14 1,450,000 a 1,450,000 San Diego County, COP (San Diego Museum of Art) (LOC; Wells Fargo Bank) 0.15 5/7/14 300,000 a 300,000 San Diego County, COP (LOC; U.S. Bank NA) 0.12 5/7/14 2,000,000 a 2,000,000 San Francisco City and County Redevelopment Agency Community Facilities District Number 4, Revenue (Mission Bay North Public Improvements) (LOC; Bank of America) 0.11 5/7/14 2,840,000 a 2,840,000 San Francisco City and County Redevelopment Agency Community Facilities District Number 7, Special Tax Revenue (Hunters Point Shipyard Phase One Improvements) (LOC; JPMorgan Chase Bank) 0.14 5/7/14 2,050,000 a 2,050,000 San Jose Redevelopment Agency, CP (Merged Area Redevelopment Projec) (LOC; JPMorgan Chase Bank) 0.14 10/10/14 3,400,000 3,400,000 San Pablo Redevelopment Agency, Subordinate Tax Allocation Revenue (Tenth Township Redevelopment Project) (LOC; Union Bank NA) 0.09 5/1/14 16,600,000 a 16,600,000 Santa Clara County Financing Authority, LR, Refunding (Multiple Facilities Projects) (LOC; Bank of America) 0.10 5/7/14 885,000 a 885,000 School Project for Utility Rate Reduction, GO Notes, RAN (Natural Gas Purchase Program for Member California School Districts and Community Colleges and Other Non-Member Affiliated Public Entities) 0.42 8/1/14 2,000,000 2,000,000 Tahoe Forest Hospital District, Revenue (LOC; U.S. Bank NA) 0.09 5/1/14 4,865,000 a 4,865,000 Tracy, MFHR, Refunding (Sycamore Village Apartments) (LOC; FHLMC) 0.13 5/7/14 1,700,000 a 1,700,000 Yolo County, MFHR (Primero Grove Student Apartments Project) (LOC; California State Teachers Retirement System) 0.20 5/7/14 875,000 a 875,000 Total Investments (cost $424,513,454) % Cash and Receivables (Net) .1 % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at April 30, 2014. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2014, these securities amounted to $68,040,000 or 16.0% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At April 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of April 30, 2014 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 424,513,454 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus New York AMT-Free Municipal Cash Management Fund April 30, 2014 (Unaudited) Coupon Maturity Principal Short-Term Investments99.6% Rate (%) Date Amount ($) Value ($) Albany Industrial Development Agency, Civic Facility Revenue (Living Resources Corporation Project) (LOC; HSBC Bank USA) 0.12 5/7/14 2,500,000 a 2,500,000 Ausable Valley Central School District, GO Notes, BAN 1.00 6/26/14 2,800,000 2,801,972 Broome County Industrial Development Agency, Continuing Care Retirement Community Revenue (Good Shepherd Village at Endwell, Inc. Project) (LOC; M&T Trust) 0.17 5/7/14 3,160,000 a 3,160,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1152) (TSASC, Inc., Tobacco Settlement Asset-Backed Bonds) (Liquidity Facility: Deutsche Bank AG and LOC; Deutsche Bank AG) 0.22 5/7/14 3,000,000 a,b,c 3,000,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Trust) 0.17 5/7/14 3,425,000 a 3,425,000 Franklin County Industrial Development Agency, Civic Facility Revenue (Paul Smith's College Project) (LOC; U.S. Bank NA) 0.12 5/7/14 775,000 a 775,000 Franklin County Industrial Development Agency, Civic Facility Revenue (Trudeau Institute, Inc. Project) (LOC; HSBC Bank USA) 0.20 5/7/14 1,545,000 a 1,545,000 Gloversville City School District, GO Notes, BAN 1.50 1/16/15 1,000,000 1,007,229 Hamburg Central School District, GO Notes, BAN 2.00 6/13/14 4,600,000 4,608,194 Holley Central School District, GO Notes, BAN 1.25 6/19/14 1,100,000 1,101,056 Monroe County Industrial Development Agency, Civic Facility Revenue (The Glen at Cherry Ridge, LLC Project) (LOC; HSBC Bank USA) 0.14 5/7/14 4,600,000 a 4,600,000 Nassau County Interim Finance Authority, Sales Tax Secured Revenue (Liquidity Facility; Sumitomo Mitsui Banking Corporation) 0.09 5/7/14 6,965,000 a 6,965,000 New York City, GO Notes (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.13 5/7/14 1,000,000 a 1,000,000 New York City, GO Notes (LOC; Bayerische Landesbank) 0.14 5/7/14 2,700,000 a 2,700,000 New York City, GO Notes (LOC; Mizuho Bank Ltd.) 0.06 5/1/14 3,000,000 a 3,000,000 New York City, GO Notes (LOC; Sumitomo Mitsui Banking Corporation) 0.13 5/7/14 1,400,000 a 1,400,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program - Cobble Hill Health Center, Inc. Project) (LOC; Bank of America) 0.20 5/7/14 2,400,000 a 2,400,000 New York City Industrial Development Agency, Civic Facility Revenue (Children's Oncology Society of New York, Inc. Project) (LOC; JPMorgan Chase Bank) 0.14 5/7/14 2,100,000 a 2,100,000 New York City Industrial Development Agency, Civic Facility Revenue (Sephardic Community Youth Center, Inc. Project) (LOC; M&T Trust) 0.17 5/7/14 4,700,000 a 4,700,000 New York City Industrial Development Agency, Civic Facility Revenue (Spence-Chapin, Services to Families and Children Project) (LOC; TD Bank) 0.19 5/7/14 2,800,000 a 2,800,000 New York City Municipal Water Finance Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.09 5/15/14 5,000,000 5,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Mizuho Bank, Ltd.) 0.06 5/1/14 1,200,000 a 1,200,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Mizuho Bank, Ltd.) 0.09 5/1/14 1,600,000 a 1,600,000 New York Liberty Development Corporation, Liberty Revenue, Refunding (World Trade Center Project - Towers 3-4) (LOC; JPMorgan Chase Bank) 0.15 5/7/14 1,035,000 a 1,035,000 New York Liberty Development Corporation, Liberty Revenue, Refunding (World Trade Center Project - Towers 3-4) (LOC; JPMorgan Chase Bank) 0.15 5/7/14 180,000 a 180,000 New York Liberty Development Corporation, Recovery Zone Revenue (3 World Trade Center Project) (LOC; JPMorgan Chase Bank) 0.15 5/7/14 585,000 a 585,000 New York Liberty Development Corporation, Recovery Zone Revenue (3 World Trade Center Project) (LOC; JPMorgan Chase Bank) 0.15 5/7/14 515,000 a 515,000 New York State Dormitory Authority, Revenue (Le Moyne College) (LOC; TD Bank) 0.12 5/7/14 1,100,000 a 1,100,000 New York State Housing Finance Agency, Housing Revenue (20 River Terrace) (Liquidity Facility; FNMA and LOC; FNMA) 0.10 5/7/14 2,500,000 a 2,500,000 New York State Housing Finance Agency, Housing Revenue (505 West 37th Street) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.11 5/1/14 7,800,000 a 7,800,000 New York State Housing Finance Agency, Housing Revenue (Baisley Park Gardens) (LOC; Citibank NA) 0.12 5/7/14 6,335,000 a 6,335,000 New York State Housing Finance Agency, Housing Revenue (Taconic West 17th Street) (LOC; FNMA) 0.08 5/7/14 1,000,000 a 1,000,000 Northern Adirondack Central School District at Ellenburg, GO Notes, BAN 2.00 6/26/14 3,000,000 3,006,740 Orange County Industrial Development Agency, Civic Facility Revenue (Tuxedo Park School Project) (LOC; M&T Trust) 0.17 5/7/14 200,000 a 200,000 Port Authority of New York and New Jersey, Equipment Notes 0.17 5/7/14 2,800,000 a 2,800,000 Port Chester, GO Notes, BAN 1.00 2/25/15 1,215,000 1,221,161 Putnam County Industrial Development Agency, Civic Facility Revenue (United Cerebral Palsy of Putnam and Southern Dutchess Project) (LOC; TD Bank) 0.12 5/7/14 1,400,000 a 1,400,000 Putnam County Industrial Development Agency, Civic Facility Revenue (United Cerebral Palsy of Putnam and Southern Dutchess Project) (LOC; TD Bank) 0.12 5/7/14 500,000 a 500,000 Rome, GO Notes, BAN 1.00 9/5/14 1,325,000 1,326,837 Saratoga County Capital Resource Corporation, Revenue (The Saratoga Hospital Project) (LOC; HSBC Bank USA) 0.14 5/7/14 1,400,000 a 1,400,000 Syracuse Industrial Development Agency, Civic Facility Revenue (Crouse Health Hospital, Inc. Project) (LOC; HSBC Bank USA) 0.12 5/7/14 1,065,000 a 1,065,000 Wallkill, GO Notes, BAN 1.25 8/6/14 1,200,000 1,202,455 Wallkill, GO Notes, BAN 1.25 1/16/15 1,000,000 1,004,459 Watertown, GO Notes, BAN 1.00 4/23/15 1,000,000 1,004,374 Total Investments (cost $100,569,477) % Cash and Receivables (Net) .4 % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at April 30, 2014. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2014, this security amounted to $3,000,000 or 3.0% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At April 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of April 30, 2014 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 100,569,477 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Tax Exempt Cash Management April 30, 2014 (Unaudited) Coupon Maturity Principal Short-Term Investments100.1% Rate (%) Date Amount ($) Value ($) Alabama3.2% Chatom Industrial Development Board, Gulf Opportunity Zone Revenue (PowerSouth Energy Cooperative Projects) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.27 5/7/14 15,000,000 a 15,000,000 Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.14 5/7/14 14,000,000 a 14,000,000 Tuscaloosa County Industrial Development Authority, Gulf Opportunity Zone Revenue (Hunt Refining Project) (LOC; Bank of Nova Scotia) 0.11 5/7/14 20,000,000 a 20,000,000 Tuscaloosa County Industrial Development Authority, Gulf Opportunity Zone Revenue (Hunt Refining Project) (LOC; Bank of Nova Scotia) 0.12 5/7/14 15,000,000 a 15,000,000 Arizona4.8% Arizona, Unemployment Insurance TAN 1.50 5/21/14 12,000,000 12,008,648 Arizona Health Facilities Authority, Revenue, Refunding (Phoenix Children's Hospital) (P-FLOATS Series MT-836) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.32 5/7/14 10,495,000 a,b,c 10,495,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1082) (Arizona Health Facilities Authority, Revenue (Catholic Healthcare West)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.17 5/7/14 18,250,000 a,b,c 18,250,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1086) (Phoenix Industrial Development Authority, LR (Rowan University Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.17 5/7/14 37,220,000 a,b,c 37,220,000 Phoenix Civic Improvement Corporation, Water System Revenue, CP (LOC; Royal Bank of Canada) 0.07 5/12/14 17,000,000 17,000,000 California3.2% California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.14 5/12/14 27,000,000 27,000,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.14 5/19/14 15,865,000 15,865,000 Sacramento City Financing Authority, Revenue, Refunding (Master Lease Program Facilities) (P-FLOATS Series PT-4698) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.20 5/7/14 20,835,000 a,b,c 20,835,000 Colorado3.6% Colorado Educational and Cultural Facilities Authority, Revenue, Refunding (The Nature Conservancy Project) 0.12 5/7/14 16,200,000 a 16,200,000 Sheridan Redevelopment Agency, Tax Increment Revenue, Refunding (South Santa Fe Drive Corridor Redevelopment Project) (LOC; JPMorgan Chase Bank) 0.16 5/7/14 10,000,000 a 10,000,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.13 5/7/14 45,000,000 a 45,000,000 Connecticut.0% Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 0.80 6/19/14 275,000 275,025 Delaware1.3% Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.12 5/7/14 25,000,000 a 25,000,000 District of Columbia1.5% District of Columbia, Revenue (American Legacy Foundation Issue) 0.11 5/7/14 22,000,000 a 22,000,000 District of Columbia Water and Sewer Authority, Public Utility Subordinated Lien Revenue (Eagle 2013-0012 Program) (Liquidity Facility; Citibank NA) 0.15 5/7/14 7,000,000 a,b,c 7,000,000 Florida2.6% Collier County Health Facilities Authority, Revenue, CP (Cleveland Clinic Health System) 0.12 7/17/14 24,000,000 24,000,000 Hillsborough County, GO Notes (Environmental Lands Acquistion and Protection Program) 5.00 7/1/14 1,250,000 1,260,178 Jacksonville Electric Authority, Electric System Revenue CP (Liquidity Facility; U.S. Bank NA) 0.10 5/6/14 10,000,000 10,000,000 Sunshine State Governmental Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.10 7/9/14 10,000,000 10,000,000 Sunshine State Governmental Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.13 8/22/14 7,000,000 7,000,000 Georgia1.6% Cobb County Hospital Authority, RAC (Equipment Pool Project) (LOC; Wells Fargo Bank) 0.13 5/7/14 11,300,000 a 11,300,000 Fulton County Development Authority, Revenue (Children's Healthcare of Atlanta, Inc. Project) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.15 5/7/14 4,985,000 a 4,985,000 Monroe County Development Authority, PCR (Oglethorpe Power Corporation Scherer Project) (LOC; Bank of Montreal) 0.11 5/7/14 15,000,000 a 15,000,000 Idaho.4% Idaho Building Authority, State Building Revenue (Idaho State Capitol Project) 5.00 9/1/14 6,885,000 6,996,505 Illinois1.4% Deutsche Bank Spears/Lifers Trust (Series DBE-502) (Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.14 5/7/14 16,460,000 a,b,c 16,460,000 Illinois Educational Facilities Authority, Revenue (Saint Xavier University Project) (LOC; Bank of America) 0.14 5/7/14 8,105,000 a 8,105,000 Illinois Finance Authority, IDR (Fitzpatrick Brothers, Inc. Project) (Liquidity Facility; Northern Trust Company) 0.09 5/7/14 3,720,000 a 3,720,000 Indiana.9% Deutsche Bank Spears/Lifers Trust (Series DBE-549) (Boone County Hospital Association, LR, Refunding) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.17 5/7/14 8,345,000 a,b,c 8,345,000 Indiana Bond Bank, Advance Funding Program Notes (Liquidity Facility; JPMorgan Chase Bank) 1.25 1/6/15 10,000,000 10,068,255 Kansas.1% Kansas Turnpike Authority, Turnpike Revenue, Refunding 2.00 9/1/14 1,630,000 1,639,857 Louisiana2.3% Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.07 5/1/14 10,100,000 a 10,100,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.10 5/7/14 13,100,000 a 13,100,000 Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; FHLB) 0.12 5/7/14 14,330,000 a 14,330,000 Port of New Orleans Board of Commissioners, Subordinate Lien Revenue, Refunding (LOC; FHLB) 0.12 5/7/14 8,510,000 a 8,510,000 Maine2.8% Maine Health and Higher Educational Facilities Authority, Revenue (Maine Medical Center) (LOC; JPMorgan Chase Bank) 0.15 5/7/14 55,430,000 a 55,430,000 Maryland1.8% Frederick County, Revenue, Refunding (Manekin-Frederick Associates Facility) (LOC; M&T Trust) 0.24 5/7/14 1,490,000 a 1,490,000 Maryland Department of Transportation, Consolidated Transportation Revenue 5.00 5/1/14 900,000 900,000 Maryland Economic Development Corporation, Revenue (Easter Seals Facility) (LOC; M&T Trust) 0.17 5/7/14 6,245,000 a 6,245,000 Maryland Health and Higher Educational Facilities Authority, Revenue, CP (Johns Hopkins University) 0.08 5/8/14 10,000,000 10,000,000 Maryland Stadium Authority, Sports Facilities LR, Refunding (Football Stadium Issue) (Liquidity Facility; Sumitomo Mitsui Banking Corporation) 0.11 5/7/14 15,900,000 a 15,900,000 Massachusetts.1% Massachusetts, Special Obligation Notes, Refunding (Federal Highway Grant Anticpation Note Program) 5.00 12/15/14 2,000,000 2,059,848 Michigan1.6% Michigan Housing Development Authority, SFMR (Liquidity Facility; FHLB) 0.09 5/7/14 20,000,000 a 20,000,000 RBC Municipal Products Inc. Trust (Series E-49) (Michigan Finance Authority, HR (CHE Trinity Health Credit Group)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.12 5/7/14 12,000,000 a,b,c 12,000,000 Minnesota4.1% Deutsche Bank Spears/Lifers Trust (Series DBE-1214) (Saint Paul Housing and Redevelopment Authority, District Cooling Revenue, Refunding) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.20 5/7/14 10,235,000 a,b,c 10,235,000 Hennepin County, GO Notes (Liquidity Facility; U.S. Bank NA) 0.11 5/7/14 25,000,000 a 25,000,000 RBC Municipal Products Inc. Trust (Series E-19) (Minneapolis, Health Care System Revenue (Fairview Health Services)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.12 5/7/14 10,000,000 a,b,c 10,000,000 Southern Minnesota Municipal Power Agency, Power Supply System Revenue, CP (Liquidity Facility; U.S. Bank NA) 0.08 5/6/14 11,000,000 11,000,000 Southern Minnesota Municipal Power Agency, Power Supply System Revenue, CP (Liquidity Facility; U.S. Bank NA) 0.10 6/4/14 24,000,000 24,000,000 Mississippi.9% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.07 5/1/14 3,000,000 a 3,000,000 Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.07 5/1/14 14,765,000 a 14,765,000 Missouri2.1% Missouri Health and Educational Facilities Authority, Revenue (Ascension Health Senior Health Group) 0.10 5/7/14 7,100,000 a 7,100,000 Saint Louis, Airport Revenue, Refunding (Lambert-Saint Louis International Airport) (Spears Trust Series DB-161) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.14 5/7/14 29,800,000 a,b,c 29,800,000 Saint Louis Regional Convention and Sports Complex Authority, Convention and Sports Facility Revenue, Refunding 2.00 8/15/14 3,565,000 3,581,512 Nebraska6.9% Lancaster County School District 0001, GO Notes (School Bonds) 5.00 1/15/15 6,090,000 6,297,468 Lincoln, Electric System Revenue, CP (Liquidity Facility; Bank of Tokyo-Mitsubishi UFJ) 0.07 5/12/14 15,000,000 15,000,000 Lincoln, Electric System Revenue, CP (Liquidity Facility; Bank of Tokyo-Mitsubishi UFJ) 0.09 6/18/14 44,500,000 44,500,000 Nebraska Investment Finance Authority, SFHR (Liquidity Facility; FHLB) 0.11 5/7/14 19,100,000 a 19,100,000 Public Power Generation Agency of Nebraska, Revenue (Whelan Energy Center Unit Number 2) (Eagle Series 2013-0007) (Liquidity Facility; Citibank NA and LOC; Berkshire Hathaway Assurance Corporation) 0.14 5/7/14 51,470,000 a,b,c 51,470,000 Nevada.4% Clark County, Airport System Junior Subordinate Lien Revenue 2.00 7/1/14 7,900,000 7,921,719 New Hampshire2.3% Merrimack County, GO Notes, TAN 0.50 12/30/14 18,000,000 18,029,630 New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; U.S. Bank NA) 0.13 5/1/14 27,500,000 a 27,500,000 New Mexico.3% New Mexico Finance Authority, Public Project Revolving Fund Revenue (Prerefunded) 5.25 6/1/14 1,000,000 d 1,004,369 Santa Fe Public School District, GO Notes 3.00 8/1/14 5,000,000 5,032,850 New York4.2% Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Trust) 0.17 5/7/14 8,000,000 a 8,000,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Arbor Ridge at Brookmeade Project) (LOC; M&T Trust) 0.17 5/7/14 8,935,000 a 8,935,000 Hammondsport Central School District, GO Notes, BAN 1.25 6/20/14 5,000,000 5,005,791 New York City Municipal Water Finance Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.09 5/15/14 20,000,000 20,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Barclays Bank PLC) 0.11 5/7/14 20,000,000 a 20,000,000 New York State Housing Finance Agency, Housing Revenue (2180 Broadway Housing Project) (LOC; Wells Fargo Bank) 0.11 5/7/14 5,200,000 a 5,200,000 South Jefferson Central School District, GO Notes, BAN 1.50 6/20/14 3,915,000 3,920,873 Tompkins County Industrial Development Agency, Civic Facility Revenue (Community Development Properties Ithaca, Inc. Project) (LOC; M&T Trust) 0.22 5/7/14 8,670,000 a 8,670,000 Triborough Bridge and Tunnel Authority, General Revenue, Refunding (MTA Bridges and Tunnels) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.11 5/1/14 2,700,000 a 2,700,000 North Carolina1.7% Guilford County, GO Notes (Liquidity Facility; Branch Banking and Trust Co.) 0.11 5/7/14 11,600,000 a 11,600,000 North Carolina Capital Facilities Finance Agency, CP (Duke University Project) 0.10 6/5/14 10,000,000 10,000,000 North Carolina Capital Facilities Finance Agency, CP (Duke University Project) 0.10 7/14/14 12,178,000 12,178,000 Ohio1.3% Akron, Income Tax Revenue, BAN (Various Purpose) 1.00 11/12/14 6,180,000 6,204,036 Allen County, Hospital Facilities Revenue, (Catholic Health Partners) 0.11 5/7/14 17,500,000 a 17,500,000 Lucas County, GO Notes, BAN (Various Purpose Improvement) 1.00 7/16/14 2,600,000 2,603,882 Oklahoma.4% Oklahoma Housing Finance Agency, Collateralized Revenue Bonds (Wesley Village Retirement Community) 0.35 2/1/15 5,000,000 5,000,000 Oklahoma Water Resource Board, Revenue (Liquidity Facility; State Street Bank and Trust Co.) 0.25 6/2/14 3,250,000 3,250,000 Oregon1.0% Oregon, GO Notes, TAN 1.50 7/31/14 20,000,000 20,066,193 Pennsylvania6.2% Adams County Industrial Development Authority, Revenue (The Brethren Home Community Project) (LOC; PNC Bank NA) 0.12 5/7/14 3,000,000 a 3,000,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1021) (Pennsylvania Higher Education Facilities Authority, Revenue (Student Association, Inc. Student Housing Project at California University of Pennsylvania)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.22 5/7/14 32,160,000 a,b,c 32,160,000 East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Trust) 0.17 5/7/14 10,365,000 a 10,365,000 East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Trust) 0.17 5/7/14 3,915,000 a 3,915,000 General Authority of South Central Pennsylvania, Revenue (Lutheran Social Services of South Central Pennsylvania Project) (LOC; M&T Trust) 0.17 5/7/14 15,295,000 a 15,295,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Trust) 0.17 5/7/14 15,895,000 a 15,895,000 Lancaster County Hospital Authority, Health Center Revenue (LUTHERCARE Project) (LOC; M&T Trust) 0.12 5/7/14 30,870,000 a 30,870,000 Lancaster County Hospital Authority, Revenue (Landis Home Retirement Community Project) (LOC; M&T Trust) 0.17 5/7/14 7,810,000 a 7,810,000 Ridley School District, GO Notes (LOC; TD Bank) 0.12 5/7/14 2,500,000 a 2,500,000 York General Authority, Revenue (Strand-Capitol Performing Arts Center Project) (LOC; M&T Trust) 0.17 5/7/14 1,255,000 a 1,255,000 South Carolina1.5% South Carolina Jobs-Economic Development Authority, HR (Oconee Memorial Hospital, Inc. Project) (LOC; Wells Fargo Bank) 0.14 5/7/14 20,105,000 a 20,105,000 South Carolina Public Service Authority, Revenue, CP (Santee Cooper) (Liquidity Facility; Barclays Bank PLC) 0.12 5/12/14 10,000,000 10,000,000 Tennessee6.1% Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.10 5/7/14 3,045,000 a 3,045,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.10 5/7/14 9,510,000 a 9,510,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.12 5/7/14 8,685,000 a 8,685,000 Industrial Development Board of Blount County and the Cities of Alcoa and Maryville, Local Government Public Improvement Revenue (Maryville Civic Arts Center Project) (LOC; Branch Banking and Trust Co.) 0.10 5/7/14 2,000,000 a 2,000,000 Metropolitan Government of Nashville and Davidson County, CP (Liquidity Facility: California Public Employees Retirement System, California State Teachers Retirement System and State Street Bank and Trust Co.) 0.10 7/8/14 22,500,000 22,500,000 Metropolitan Government of Nashville and Davidson County, CP (Liquidity Facility: California Public Employees' Retirement System, California State Teachers Retirement System and State Street Bank and Trust Co.) 0.08 6/5/14 20,000,000 20,000,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; FHLB) 0.15 5/7/14 5,030,000 a 5,030,000 Sevierville Public Building Authority, Local Government Public Improvement Revenue 5.00 6/1/14 2,250,000 2,259,490 Shelby County Health Educational and Housing Facility Board, Educational Facilities Revenue (Rhodes College) (LOC; Wells Fargo Bank) 0.13 5/7/14 7,730,000 a 7,730,000 Tennessee, CP (Liquidity Facility; Tennessee Consolidated Retirement System) 0.12 6/4/14 15,000,000 15,000,000 Tennessee, CP (Liquidity Facility; Tennessee Consolidated Retirement System) 0.09 7/14/14 17,000,000 17,000,000 Tennessee, CP (Liquidity Facility; Tennessee Consolidated Retirement System) 0.40 8/12/14 7,000,000 7,000,000 Texas17.4% Austin Independent School District, CP (Liquidity Facility; Sumitomo Mitsui Banking Corporation) 0.10 6/12/14 10,000,000 10,000,000 Dallas, Waterworks and Sewer System Revenue, CP (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.08 5/6/14 10,000,000 10,000,000 El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.12 7/24/14 10,000,000 10,000,000 Garland, Electric Utility System Revenue, CP (LOC; Sumitomo Mitsui Banking Corporation) 0.11 5/15/14 22,000,000 22,000,000 Garland, Electric Utility System Revenue, CP (LOC; Wells Fargo Bank) 0.11 5/15/14 5,000,000 5,000,000 Gregg County Health Facilities Development Corporation, HR (Good Shepherd Medical Center Project) (LOC; JPMorgan Chase Bank) 0.16 5/7/14 7,160,000 a 7,160,000 Harris County, CP (Liquidity Facility; Bank of Tokyo-Mitsubishi UFJ) 0.07 5/12/14 4,500,000 4,500,000 Harris County, Toll Road Senior Lien Revenue, Refunding 5.00 8/15/14 1,675,000 1,698,399 Harris County Cultural Education Facilities Finance Corporation, Medical Facilities Mortgage Revenue, Refunding (Baylor College of Medicine) (LOC; Barclays Bank PLC) 0.12 5/7/14 13,800,000 a 13,800,000 Houston Independent School District, GO Notes, Refunding 5.00 7/15/14 1,500,000 1,514,893 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.60 7/15/14 25,700,000 25,700,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.60 7/15/14 14,935,000 14,935,000 Lower Colorado River Authority, Revenue, CP (Lower Colorado River Authority Transportation Services Corporation) (Liquidity Facility; State Street Bank and Trust Co.) 0.08 5/20/14 20,000,000 20,000,000 Lubbock Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; Bank of America and LOC; Permanent School Fund Guarantee Program) 0.16 5/7/14 4,300,000 a 4,300,000 RBC Municipal Products Inc. Trust (Series E-27) (Harris County Health Facilities Development Corporation, HR, Refunding (Memorial Hermann Healthcare System)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.12 5/7/14 15,000,000 a,b,c 15,000,000 Red River Education Finance Corporation, Higher Education Revenue (Texas Christian University Project) 0.13 5/7/14 23,000,000 a 23,000,000 San Antonio, Electric and Gas Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.08 5/6/14 15,000,000 15,000,000 Texas, TRAN 2.00 8/28/14 91,000,000 91,538,434 Texas Public Finance Authority, CP 0.10 7/10/14 14,000,000 14,000,000 University of Houston, University Revenue, CP 0.09 5/5/14 1,712,000 1,712,000 University of Texas System Board of Regents, Financing System Revenue, Refunding 0.11 5/7/14 29,800,000 a 29,800,000 Utah3.6% Intermountain Power Agency, Power Supply Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.10 6/10/14 36,000,000 36,000,000 Intermountain Power Agency, Power Supply Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.11 6/13/14 15,200,000 15,200,000 Murray City, HR (Intermountain Health Care Health Services, Inc.) 0.10 5/7/14 100,000 a 100,000 Murray City, HR (Intermountain Health Care Health Services, Inc.) 0.10 5/7/14 14,000,000 a 14,000,000 Utah Housing Finance Agency, MFHR, Refunding (Candlestick Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.15 5/7/14 6,400,000 a 6,400,000 Virginia.3% Harrisonburg Industrial Development Authority, Revenue, Refunding (Virginia Mennonite Retirement Community) (LOC; Branch Banking and Trust Co.) 0.12 5/7/14 6,560,000 a 6,560,000 Washington.4% Washington, Various Purpose GO, Refunding (P-FLOATS Series PT-4658) (Liquidity Facility; Bank of America) 0.13 5/7/14 7,250,000 a,b,c 7,250,000 Wisconsin5.8% Milwaukee Redevelopment Authority, Redevelopment LR (University of Wisconsin-Milwaukee Kenilworth Project) (LOC; U.S. Bank NA) 0.12 5/7/14 5,730,000 a 5,730,000 Oneida Tribe of Indians of Wisconsin, Health Facilities Revenue (LOC; Bank of America) 0.16 5/7/14 11,090,000 a 11,090,000 Village of Silver Lake, Town of Salem Joint School District Number 1, Note Anticipation Notes 2.25 10/2/14 7,135,000 7,165,742 Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Health Senior Credit Group) (Eclipse Funding Trust, Series 0029) (Liquidity Facility; U.S. Bank NA and LOC; U.S. Bank NA) 0.12 5/7/14 22,820,000 a,b,c 22,820,000 Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; JPMorgan Chase Bank) 0.16 5/7/14 5,935,000 a 5,935,000 Wisconsin Health and Educational Facilities Authority, Revenue, CP (Aurora Health Care) (LOC; JPMorgan Chase Bank) 0.17 6/4/14 29,000,000 29,000,000 Wisconsin Health and Educational Facilities Authority, Revenue, CP (Aurora Health Care) (LOC; JPMorgan Chase Bank) 0.15 8/5/14 22,000,000 22,000,000 Wisconsin Health and Educational Facilities Authority, Revenue, CP (Aurora Health Care) (LOC; JPMorgan Chase Bank) 0.16 9/4/14 10,000,000 10,000,000 Total Investments (cost $1,975,103,597) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at April 30, 2014. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2014, these securities amounted to $309,340,000 or 15.7% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). d This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. At April 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of April 30, 2014 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 1,975,103,597 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Tax Exempt Cash Management Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 25, 2014 By: /s/ James Windels James Windels Treasurer Date: June 25, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
